—Determination of respondent Police Department, dated October 19, 2001, revoking petitioner’s rifle or shotgun permit, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Norma Ruiz, J.], entered on or about June 21, 2002), dismissed, without costs.
The finding that petitioner lacks the good moral character necessary to a rifle or shotgun permit (Administrative Code of City of NY § 10-303 [a] [2]; [g]) is supported by substantial evidence. Petitioner wrote and mailed letters containing threats of violence and destruction against the property of a neighbor who petitioner claimed regularly created noise disturbances despite many complaints. Petitioner argues that he wrote these letters without an intention to carry out the threats, but rather to shock and call attention to his noise complaints. Respondent rejected this argument, stating that whether petitioner intended to actually carry out the violence *391described in the letters is irrelevant, and that the mere making of the threats demonstrated that he lacked the temperament or character necessary to possess a rifle or shotgun. This view is not irrational, and thus cannot be judicially disturbed (see Matter of Pell v Board of Educ., 34 NY2d 222, 231). Concur — Buckley, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.